



COURT OF APPEAL FOR ONTARIO

CITATION: D.M. Drugs
    (Harris Guardian Drugs) v.
Barry Edward Bywater
    (Parkview Hotel), 2013 ONCA 484

DATE: 20130725

DOCKET: C54151

Rosenberg, Gillese and Tulloch JJ.A.

BETWEEN

D.M. Drugs c.o.b. Harris
    Guardian Drugs

Plaintiff (Respondent)

and

Barry
    Edward Bywater c.o.b. Parkview Hotel
and the Corporation
    of the City of North Bay

Defendants (
Appellant
)

AND BETWEEN

Trevor Bywater Inc.

Plaintiff (Respondent)

and

Barry
    Edward Bywater c.o.b. Parkview Hotel
and the Corporation
    of the City of North Bay

Defendants (
Appellant
)

AND BETWEEN

Diane Piotrowski

(Respondent)

and

Barry
    Edward Bywater c.o.b. Parkview Hotel
and the Corporation
    of the City of North Bay

Defendants (
Appellant
)

AND BETWEEN

Maurice Bosselle and
    Joyce Bosselle c.o.b. Joyces Lingerie Shoppe

Plaintiff (Respondent)

and

Barry
    Edward Bywater c.o.b. Parkview Hotel
and the Corporation
    of the City of North Bay

Defendants (
Appellant
)

AND BETWEEN

Jack Lavery Jewellers
    Ltd.

Plaintiff (Respondent)

and

Barry
    Edward Bywater c.o.b. Parkview Hotel
and the Corporation
    of the City of North Bay

Defendants (
Appellant
)

Earl A. Cherniak, Q.C. and Cynthia B. Kuehl, for the
    appellant, Barry Edward Bywater c.o.b. Parkview Hotel

Geoffrey D.E. Adair, Q.C. and R.W. Howard Lightle, for
    the respondent, D.M. Drugs Ltd.

Heard: October 25, 2012

On appeal from the order of Justice David J. Nadeau of
    the Superior Court of Justice, dated July 27, 2011.

COSTS ENDORSEMENT

[1]     Further to this courts decision in this
    matter, released on May 31, 2013, the parties advise that they have reached
    agreement on the costs of the appeal.  As agreed by the parties, the respondent
    is entitled to its costs of $21,000, inclusive of fees, disbursements and all
    applicable taxes.

M.
    Rosenberg J.A.

E.E.
    Gillese J.A.

M.H.
    Tulloch J.A.


